DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/04/2022 and 06/15/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, 15, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenne et al. (U.S. 2016/0308637).
With respect to claim 1, Frenne et. al. disclose: determining a position and beam
direction of a synchronization signal block (SSB) to be sent (refer to at least the different arrangements of the transmissions by a network node as shown in Fig. 3-4, 6-7 [0032]-[0033], [0035]-[0036], [0072] describes in detail Fig. 3, [0082] describes in detail Fig. 4, [0084]-[0085] describe in detail Fig. 6, [0088] described in detail Fig. 7 . In any one of Fig.3-4, 6-7 at least one of PSS, SSS, PBCH of Fig. 3-4, 67-7corresponds to the claimed SSB. [0011]-]0012] describe the function of synchronization signals PSS, SSS, also the function of the PBCH, last two sentences of [0070] describe the use of PSS, [0082] last two sentenced describe use of SSS), approximate middle of [0080] discloses beam index (use to transmit the signas) is signaled via PBCH. Forming Fig. 3 or 4 or  6 or 7 involves determining a position (in time and/or frequency) and beam direction(beam index [0055] different beam states B1…B14 or B1…B7 first sentence of [0072]) ; sending the SSB according to the determined position and beam direction of the SSB (at least first sentence of [0072] “are transmitted…” also taking place in Fig. 4, 6, 7).

With respect to claim 6, Frenne et al. disclose: wherein the sending the SSB according to the determined position and beam direction of the SSB comprises: sending a same SSB signal in different beam directions, wherein different beams correspond to different respective frequency resources ([0070] and in particular approximate middle of [0070] discloses “Hence, the network node 210 or TP 210 may scan the 3D beamforming and polarization space in up to N different beamforming states, and in each state, the network node 210 or TP 210 may transmit the same PSS to provide synchronization for a UE”, [0092] “...using the same PSS/SSS/PBCH transmission occurs again”. [0086] “For a digital implementation of the beamformer…different beams may be used in different frequency bands”).

Claim 15 is rejected based on the rationale used to reject claim 1 above and refer to Fig. 13 [0152] at least the sending module 1301, receiving port and antennas correspond to the claimed transceiver ([0180], at least [0155], [0158] , [0177]). Processing module 1302 is implemented by one or more processors ([0180], [0175]), memory corresponds to the (memory stick of [0175]).

Claim 8 is rejected based on the rationale used to reject claim 1 above and from the point of view of the receiver (UE) which receives the transmissions of Fig. 3,4, 6,7. Regarding the claimed obtaining, according to the SSB, information of time-frequency synchronization and cell identification refer to at least the last two sentences of [0070], [0011]).

Claim 13 is rejected based on the rationale used to reject claim 6 above.


Claim 23 is rejected based on the rationale used to reject claim 8 above refer to 

Fig. 14  [00082] also first sentence of [0002]. Processing module 1405 

Implemented as one or more processors corresponds to the claimed processor 

[0208]. Also Refer to at least the approximate middle of [0085], and memory stick 

of [0208] containing program code executed by the processor. At least the 

sending module, sending port receiving port and antennas correspond to the 

claimed transceiver ([0207], [0210], [0212]). 



Claims 1, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. EP 3499749.
With respect to claim 1, Wang et al. disclose: 
determining a position and beam direction of a synchronization signal block (SSB) to be sent (Fig. 5, refer 501 [0039]-[0040]as performed by the transmitting device and shown in Fig. 7 [0050]. One PBCH and/or SS (hashed block in 7) corresponds to the claimed SSB [0026]. The transmitting device implicitly performs the claimed determining (as part of transmitting the signals having the arrangement of Fig. 7.  Each one of the PBCH and/or SS are transmitted using a different transmit beam (lines 1-5 of [0040], lines 8-9 of [0050]) and a specific position as shown having the beginning time instants a, b, c, d as shown)); sending the SSB according to the determined position and beam direction of the SSB (501 of Fig. 5).

With respect to claim 15, claim 15 is rejected based on the rationale used to reject claim 1 above. Regarding the claimed processor, transceiver, and memory storing therein a program executable by the processor refer to Fig. 18, [0136]-[0138] carrying out  Embodiment 1 (of Fig. 5  , Fig. 7). Refer to processor 200, memory 210 that stores a program executable by the processor, transceiver 220. Alternatively refer to [0148]-[0149] memory e.g. RAM having stored thereon instructions (computer program) executed by a processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-4, 9-11, 16-17, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. 2016/0308637).
	With respect to claim 2, Frenne et al. disclose: wherein one SSB burst set 
comprises a preset quantity of repeatedly sent SSBs, and the determining the position of the SSB to be sent comprises (lines 1-10 of [0070] N SSBs and rest of [0070])
	Frenne et al. do not expressly disclose: determining a candidate position of a first SSB of the preset quantity of repeatedly sent SSBs in a half frame, such that the candidate position offsets from a start point of the half frame by a fixed N quantity of orthogonal frequency division multiplexing (OFDM) symbols, wherein two adjacent SSBs of the preset quantity of repeatedly sent SSBs are spaced by an interval, N is a positive integer, and there is a correspondence between a value of N and a number of times the SSB is repeatedly sent.
	However based on what is disclosed in at least lines 1-10 of [0070] transmission of N SSBs (PSSs) across multiple subframes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne et al. to perform determining a candidate position of a first SSB of the preset quantity of repeatedly sent SSBs in a half frame (for example the claimed half frame comprises multiple subframes and depending on the value of N, a candidate position for an SSB is possible to implement the transmission of N SSBs across multiple subframes), such that the candidate position offsets from a start point of the half frame by a fixed N quantity of orthogonal frequency division multiplexing (OFDM) symbols (part of selecting one position (out of possible positions) within the subframe (constituting the half frame), wherein two adjacent SSBs of the preset quantity of repeatedly sent SSBs are spaced by an interval (spacing depends on the number N of SSBs and the number of subframes), N is a positive integer, and there is a correspondence between a value of N and a number of times the SSB is repeatedly sent (this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of designing the transmission of the N SSBs across multiple subframes e.g. 5 SSBs and 1 per subframe and two adjacent SSBs are spaced apart by an interval).

With respect to claim 3, modified Frenne et al disclose: wherein the interval is fixed (fixed for the particular SSB transmission).

With respect to claim 4, modified Frenne et al. do not expressly disclose: wherein the interval comprises 3 OFDM symbols.
However based on at least [0070], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an interval (between the two adjacent SSBs across subframes) to comprise 3 OFDM symbols as a matter of selecting a specific and suitable interval value (in terms of (OFDM) symbols) out of a plurality of suitable interval values, with a reasonable expectation of success (of transmitting the N SSBs across multiple subframes).

Claims 9-11 are rejected based on the rationale used to reject claims 2-4 above.
Claims 16-17, 24-25 are rejected based on the rationale used to reject claims 2-3, 9-10 above.

10.	Claims 2-4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3499749).
With respect to claim 2, Wang et al. disclose: wherein one SSB burst set 
comprises a preset quantity of repeatedly sent SSBs, and the determining the position of the SSB to be sent comprises (Fig. 7, the four PBCH and/or SS corresponds to one SSB burst set)
	Wang et al. do not expressly disclose: determining a candidate position of a first SSB of the preset quantity of repeatedly sent SSBs in a half frame, such that the candidate position offsets from a start point of the half frame by a fixed N quantity of orthogonal frequency division multiplexing (OFDM) symbols, wherein two adjacent SSBs of the preset quantity of repeatedly sent SSBs are spaced by an interval, N is a positive integer, and there is a correspondence between a value of N and a number of times the SSB is repeatedly sent.
	However refer to Fig. 7 and at least [0047]-[0048] regarding the shown time interval, time unit, time instance, also [0062] information regarding a starting position of the SS also [0006] for time interval durations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the determining of the position of the SSB to be sent to comprise: determining a candidate position of a first SSB of the preset quantity of repeatedly sent SSBs in a half frame (a candidate position of a first SSB of the four (for example [0071]) repeatedly sent SSBs within the time interval (corresponds to the claimed half frame or refer to expressly disclosed the time interval being a half frame)), such that the candidate position offsets from a start point of the half frame by a fixed N quantity of orthogonal frequency division multiplexing (OFDM) symbols ([0048] smaller granularities of the time unit as compared to the time interval such as symbols within the claimed half frame. The fixed N quantity of OFDM symbols depends on the size of the time units (in terms of symbols) within the time terminal and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention), wherein two adjacent SSBs of the preset quantity of repeatedly sent SSBs are spaced by an interval (as shown in Fig. 7 interval between the end of the first PBCH and/or SS and the start of the second PBCH and/or SS), N is a positive integer (in terms of symbols which comprise the time unit [0048]), and there is a correspondence between a value of N and a number of times the SSB is repeatedly sent (this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized this as part of designing or selecting the specific position of each of the PBCH and/or SS within the time units, there is a correspondence between the value of N (which dictates the start of the first PBCH and/or SS) and the number of times the SSB is repeatedly sent)..

With respect to claim 3, modified Wang et al. disclose: wherein the interval is fixed (interval between successive PBCH and/or SSs is fixed as shown (also the example of [0071]).

With respect to claim 4, modified Wang et al. do not expressly disclose: wherein the interval comprises 3 OFDM symbols.
However based on at least [0048] and Fig. 5, Fig. 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an interval (between the PBCH and or SS blocks of Fig. 7) to comprise 3 OFDM symbols as a matter of selecting a specific and suitable interval value (in terms of (OFDM) symbols) out of a plurality of suitable interval values, with a reasonable expectation of success (of transmitting the PBCH and/or SSs of Fig. 7 over the time interval).

Claims 16-17 are rejected based on the rationale used to reject claims 2-3 above.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3499749) in view of Zhang et al. (U.S. 2019/0246410)(provisional application 62/628071 supports the portion(s) cited below).
	With respect to claim 5, Wang et al. do not disclose: further comprising: sending remaining minimum system information (RMSI), wherein the RMSI carries indication information of the number of times the SSB is repeatedly sent; or indicating the number of times the SSB is repeatedly sent by using a primary synchronization sequence and/or a secondary synchronization sequence in the SSB.
	In the field of transmitting SSBs, Zhang et al. disclose: sending remaining minimum system information (RMSI), wherein the RMSI carries indication information of the number of times an SSB is repeatedly sent (last sentence of [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitting device of Wang et al. based on the teachings of Zhang et al. to communicate to the receiving device (UE) an indication of the number of actually transmitted PBCH and/or SSs to inform the UE about the number of actually transmitted PBCH and/or SSs (which is useful information to the UE in particular when the number of actually transmitted PBCH and/or SSs is less than a maximum number of available PBCH and/or SSs transmissions ([0069] of Zhang et al).

12.	Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. 2016/0308637) in view of Zhang et al. (U.S. 2019/0246410)(provisional application 62/628071 supports the portion(s) cited below).
	With respect to claim 5, Frenne et al. do not disclose: further comprising: sending remaining minimum system information (RMSI), wherein the RMSI carries indication information of the number of times the SSB is repeatedly sent; or indicating the number of times the SSB is repeatedly sent by using a primary synchronization sequence and/or a secondary synchronization sequence in the SSB.
	In the field of transmitting SSBs, Zhang et al. disclose: sending remaining minimum system information (RMSI), wherein the RMSI carries indication information of the number of times an SSB is repeatedly sent (last sentence of [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission point of Frenne et al. based on the teachings of Zhang et al. to communicate to the receiving device (UE) an indication of the number of actually transmitted SSBs to inform the UE about the number of actually transmitted SSBs (which is useful information to the UE in particular when the number of actually transmitted SSBs is less than a maximum number of available SSB transmissions ([0069] of Zhang et al).


Claim 12 is rejected based on the rationale used to reject claim 5 above.

13.	Claims 6, 8-11, 13, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3499749) in view of Frenne et al. (U.S. 2016/0308637).
	With respect to claim 6, Wang et al. disclose: wherein the sending the SSB signal according to the determined position and beam direction of the SSB comprises: sending an SSB signal in different beam directions (as shown in Fig. 7).
	Wang et al. do not disclose: a same SSB, wherein different beams correspond to different respective frequency resources.
	In the same field of endeavor (transmission of synchronization signals), Frenne et al. disclose: a same SSB (approximate middle of [0070] “may transmit the same PSS to provide synchronization for a UE”, [0074] towards the end “then the same SSS may be repeatedly used…”. At least one of the same PSS and same SSS or the same PSS/SSS correspond to the claimed a same SSB) wherein different beams correspond to different respective frequency resources (second to last sentence of [0086] “For a digital implementation of the beamformer…different beams may be used in different frequency bands”, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. based on the teachings of Frenne et al. and send the same SSB (same PSS  and/or same SSS) in the different beam directions a, b, c, d (Fig. 7) and configure the different directions to correspond to different frequency bands (different frequency resources) to allow the receiver of Wang et al. to implement cell  identification, rough time-frequency synchronization, and/or subframe/frame synchronization ([0070], [0074] of Frenne et al. (using the transmitted same PSS and/or the transmitted same SSS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al use a digital implementation of the beamformer of Wang et al. (used to generate the beams of Fig. 7) to implement the most flexible beamformer implementation ([0015], second to last sentence of [0086] of Frenne et al.).

With respect to claim 8, claim 8 is rejected based on the rationale used to reject claim 1 above but from the point of view of the receiving device of Fig. 5 (which receives the transmission of Fig. 7). However, Wang et al. do not expressly disclose: obtaining, according to the SSB, information of time-frequency synchronization and cell identification.
	In the same field of endeavor, Frenne et al. disclose: obtaining, according to the SSB, information of time-frequency synchronization and cell identification (SSB comprises at least the PSS or PSS or the PBCH and PSS and SSS as shown in Fig. 3, [0070] towards the end discloses that PSS is used for cell identification and rough time and frequency synchronization, approximate middle of [0080] PBCH indicates which beam is used (e.g. refer to the different beams of Fig.13)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving device (UE) of Wang et al. based on the teachings of Frenne et al. to use the transmitted PSS and SSS to perform  cell identification (which is part of performing network access by the UE [0011], last third of [0070] of Frenne et ak.) , rough time and frequency synchronization ([0011]). 

Claims 9-11, 13 are rejected based on the rationale used to reject claims 2-4, 6 above.

With respect to claim 23, claim 23 is rejected based on the rationale used to reject claim 8 above and Wang et al. disclose the claimed terminal comprising: a processor, a transceiver, and a memory refer to Fig. 19, [0139]-[0142] carrying out  Embodiment 2 (includes Embodiment 1 [0085]) (receiving side of Fig. 5 [0039], lines 1-2 of [0037]  , Fig. 7). Refer to processor (CPU 100), memory 140 that stores a program executable by the processor, transceiver 110. Additionally or alternatively refer to [0148]-[0149] disclosing memory RAM (having computer program stored thereon) executable by a processor).

Claims 24-25 are rejected based on the rationale used to reject claims 9-10 above.

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3499749) in view of Gao et al. (U.S. 2013/0064216).
	With respect to claim 7, Wang et al. do not disclose: wherein broadcast information of the SSB indicates whether there is a beam common reference signal other than a default beam common reference signal in one slot.
	In the field of wireless communication, Gao et al. disclose: wherein broadcast information indicates ([0110] “…the number of CRS ports is indicated in the Physical Broadcast Channel (PBCH)”, last two sentences of [0123] where the single CRS port transmission is interpreted to correspond to a default beam CRS) whether there is a beam common reference signal other than a default beam common reference signal in one slot (e.g. refer to Fig. 3, one slot spans blocks 0-6 (Fig. 2) and one CRS port transmission is shown (one of the CRS ports) and multiple CRS transmission (up to 4 ports)),
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. based on Gao et al. to indicate the number of CRS ports (e.g. 2,3,4 ports) using the PBCH of Wang et al. to configure the receiving device (UE) for E-PDCCH demodulation ([0110] of Gao et al) and the E-PDCCH is known in the art to comprise downlink allocation information (which is information useful to the receiving device).

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Wang et al. (EP 3499749) in view of Frenne et al. (U.S. 2016/0308637) and further in view of Zhang et al. (U.S. 2019/0246410)(provisional application 62/628071 supports the portion(s) cited below).
	Claim 12 is rejected based on the rationale used to reject claim 5 above.

16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Wang et al. (EP 3499749) in view of Frenne et al. (U.S. 2016/0308637) and further in view of Gao et al. (U.S. 2013/0064216).
	Claim 14 is rejected based on the rationale used to reject claim 7 above.
17.	Claims 7, 14 rejected under 35 U.S.C. 103 as being unpatentable over 
Frenne et al. (U.S. 2016/0308637) in view of Gao et al. (U.S. 2013/0064216).
	With respect to claim 7, Frenne et al. do not disclose: wherein broadcast information of the SSB indicates whether there is a beam common reference signal other than a default beam common reference signal in one slot.
	In the field of wireless communication, Gao et al. disclose: wherein broadcast information indicates ([0110] “…the number of CRS ports is indicated in the Physical Broadcast Channel (PBCH)”, last two sentences of [0123] where the single CRS port transmission is interpreted to correspond to a default beam CRS) whether there is a beam common reference signal other than a default beam common reference signal in one slot (e.g. refer to Fig. 3, one slot spans blocks 0-6 (Fig. 2) and one CRS port transmission is shown (one of the CRS ports) and multiple CRS transmission (up to 4 ports)),
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne et al. based on Gao et al. to indicate the number of CRS ports (e.g. 2,3,4 ports) using the PBCH of Frenne et al.. to configure the UE of Frenne et al. for E-PDCCH demodulation ([0110] of Gao et al) and the E-PDCCH is known in the art to comprise downlink allocation information (which is information useful to the UE).

Claim 14 is rejected based on the rationale used to reject claim 7 above.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (U.S. 2021/0345269) entire document is relevant.

Liu et al. (U.S. 2021/0152306) entire document is relevant.

Chendamarai Kannan et al. (U.S. 2020/0252891) entire document is relevant

Kerhuel et al. (U.S. 2020/0196254) refer to at least Fig. 2.

Sun et al. (U.S. 2019/0058538) entire document is relevant.

Kim et al. (U.S. 2013/0336279) [0068] discloses: “and dynamic scheduling information such as uplink grant or downlink resource allocation information and information related to the dynamic scheduling information are transmitted through the E-PDCCH…”







Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/31/2022